Pee Curiam,
The principal complaint here is, that the plaintiff companylias charged the defendants with more paving than the contract called for. The contract itself appears only in the correspondence between the parties, and it is by no means definite as to the extent of the paving to be done. The defendants, under a contract with the city of Philadelphia, dug a ditch along York street, crossing Broad street, for the purpose of enabling the said city to lay a forty-inch water main. Under their contract it was the duty of the defendants to repave Broad street after the laying of the water pipe. The defendants employed the plaintiff company to do this paving, and, in their letter of March 29, 1890, they say : “We laid a forty-inch water pipe at that point. I suppose the ditch is six feet wide — the full width of Broad street.” This is all the plaintiff company had to guide it as to the extent of the paving required. If by the caving in of the ditch, or other cause, the ditch was widened at the top and the pavement broken, it would necessitate an additional pavement besides the six feet. The amount of paving, therefore, was properly left to the jury, and we see no error in the manner of its submission. The evidence of the witness, Filbert, bore .upon this point, and was properly admitted.
The admission of the memorandum book, referred to in the second specification, even if erroneous, is not a sufficient ground of reversal. Under the circumstances, it could have done the defendant no harm.
Judgment affirmed.